10-1697-cv
         Scaccia v. Stamp




                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3       on the 10th day of January, two thousand twelve.
 4
 5       PRESENT:
 6                   DENNIS JACOBS,
 7                         Chief Judge,
 8                   PIERRE N. LEVAL,
 9                   DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       ____________________________________________________________
12
13       Brian Scaccia,
14                          Plaintiff-Appellant,
15
16                          -v.-                                                       10-1697-cv
17
18       Nancy Stamp, et al.,
19                    Defendants-Appellees.
20       ___________________________________________________________
21
22
23       FOR APPELLANT:                    Brian Scaccia, pro se, Davis, California.
24
25       FOR APPELLEES:                    Barbara D. Underwood, Solicitor General, Denise A. Hartman,
26                                         Laura Etlinger, Assistant Solicitors General, for Eric T.
27                                         Schneiderman, Attorney General of the State of New York,
28                                         Albany, New York.
29
30
31
 1          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

 2   DECREED that the district court judgment is AFFIRMED.

 3          Brian Scaccia, pro se, appeals from a final judgment of the United States District Court

 4   for the Northern District of New York (Mordue, C.J.). Scaccia challenges rulings made by the

 5   court throughout eleven years of litigation, including adverse rulings on discovery motions, a

 6   motion for judgment on the pleadings, and a motion for summary judgment. We assume the

 7   parties’ familiarity with the underlying facts and the procedural history of the case.

 8          Scaccia challenges the district court’s (and magistrate judge’s) rulings on a series of

 9   discovery applications. We review discovery rulings for abuse of discretion. See Goetz v.

10   Crosson, 41 F.3d 800, 805 (2d Cir. 1994) (discovery rulings will be reversed only if “the action

11   taken was improvident and affected the substantial rights of the parties” (internal quotation

12   marks omitted)). After having reviewed Scaccia’s arguments, we find no such abuse of

13   discretion in the district court’s resolution of the repeated discovery applications made by

14   Scaccia.

15          Scaccia also challenges the district court’s (1) partial grant of judgment on the pleadings

16   in favor of defendants and (2) grant of summary judgment in favor of defendants on the

17   remaining claims. We review the grant of a summary judgment de novo, examining whether the

18   district court properly concluded that there was no genuine issue as to any material fact and the

19   moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson,

20   L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We similarly review de novo the district court’s partial

21   grant of judgment on the pleadings. See Zherka v. Amicone, 634 F.3d 642, 644 n.4 (2d Cir.

22   2011). After having reviewed Scaccia’s contentions on appeal and the record of the proceedings


                                                      2
 1   below, we affirm for substantially the reasons stated by the district court in its thorough

 2   opinions.

 3          We have considered Scaccia’s remaining arguments and find them to be without merit.

 4   Accordingly, the judgment of the district court is AFFIRMED.
 5
 6
 7                                                         FOR THE COURT:
 8                                                         Catherine O’Hagan Wolfe, Clerk
 9
10
11
12
13
14
15
16
17




                                                       3